Title: From John Adams to Samuel B. Malcom, 13 August 1798
From: Adams, John
To: Malcom, Samuel B.



Dear Malcom
Quincy August 13 1798

I have receivd your favor of the 6th—Heat scarcely tollerable attended us all the Way to this place. Mrs. A. was ill all the journey and has been confined to her bed from the time she first lay down in it—she is now I hope better and in a fair way of recovery
That there is a miserable Knot in most of our great Cities who would receive a french Enemy and be punished for it as severely as Virtue & Patriotism our wish. I have never doubted
The Martial appearance at N. York will never be out of my Imagination or Memory. it is a sure pledge. the Merchants ought to Consider and be more alert and attentive than they have been in N. York too intent on their own affairs to consider with necessary caution Men and Measures— I shall be glad to be informd of your Progress as often as you can write to your / friend

John Adams